Then
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 10 – page 15, filed on 08/02/2022, with respect to claims 22-45 and 47 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 22-45 and 47 have been withdrawn.
Allowable Subject Matter
Claim(s) 22-45 and 47 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts US20130282453A1 (Jennings), US20110119306A1 (Patil), US20180338265A1 (Goel), US20160164825A1 (Riedel), US20050226180A1 (Devarapalli), US20200014724A1 (Venkatasubramanian), US20200059829A1 (Joseph)  and US20190245792A1 (Bush) do not teach the limitation. Claims 22, 39-41 and 47 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 22, 39-41 and 47…..establishing a stream in a Time-Sensitive Networking (TSN) network, the method comprising: sending, by at least one stream subscriber seeking to at least one of (i) send data via the stream to at least one further stream subscriber and (ii) receive data via the stream from at least one further stream subscriber, a request message to a Domain Name System (DNS) server upon which entries are deposited which each comprise a TSN stream identifier of a first type assigned to a stream and a TSN stream identifier of a second type comprising a multicast media access control (MAC) address, which is different than said TSN stream identifier of the first type, assigned to a respective stream and an indication of a stipulated type which is used exclusively for these types of entries, and the request message comprising at least one TSN stream identifier of the first type, which is known to the at least one stream subscriber, and the stipulated type; receiving from the DNS server, by the at least one stream subscriber, a response message which contains the TSN stream identifier of the second type comprising the multicast MAC address associated with the stream;…, and in combination with other limitations recited as specified in claims 22, 39-41 and 47.
Claims 23-38 and 42-45 include the above-described allowable subject matter for being dependent on independent claims 22, 39-41 and 47.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442